Citation Nr: 1547723	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-37 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from April 1964 to September 1964, with subsequent federal service in the Minnesota National Guard.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The appellant asserts that he has a current bilateral hearing loss disability and tinnitus that had its onset in, or is otherwise related to acoustic trauma experienced during his period of ACDUTRA from April to September 1964, and during subsequent periods of ACDUTRA and inactive duty for training (INACDUTRA) during service in the Minnesota National Guard from 1964 to 1969.  In particular, he asserts that his hearing loss and tinnitus were caused by weapons firing during in-service trainings.  He specified on both his August 2013 Notice of Disagreement, and his December 2014 VA Form 9 that he believes he has had problems with hearing loss and tinnitus since boot camp, as well as during training with the Browning Automatic Rifle while he was in the Minnesota National Guard.  

The appellant's DD-214 indicates that the appellant was awarded the Expert (Rifle) qualification, and his Report of Separation from the National Guard (NGB-22) also notes marksman qualifications both during his period of ACDUTRA in 1964, and in subsequent service with the Minnesota National Guard.  His occupational specialty was indeed "Auto-Rifleman."
Aside from the appellant's NGB-22, the only record pertaining to the appellant's National Guard service that is on file is a National Guard Bureau Retirement Credits Record.  On that Record, five distinct periods other than his original period of ACDUTRA in 1964 are identified as periods of Active Duty for Training (June 12, 1965 to June 26, 1965; June 18, 1966 to July 2, 1966; June 10, 1967 to June 24, 1967; June 29, 1968 to July 13, 1968; and June 15, 1969 to June 29, 1969).  

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23) ; 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").  In this case, the appellant's Retirement Credits Report confirms that the appellant had federal service during his time in the Minnesota National Guard.  

In light of the fact that (1) VA has only obtained service treatment records pertaining to the appellant's period of ACDUTRA service from April to September 1964; (2) the appellant has asserted he believes he sustained injury to his ears firing weapons not only during this initial period of ACDUTRA, but also while serving with the Minnesota National Guard from 1964 to 1969; and (3) his National Guard records confirm federal service as a Guardsman, the Board believes efforts should be made to verify all periods of federal service performed by the appellant as a Guardsman from September 1964 to December 1969, and obtain all available treatment records corresponding to such service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain any outstanding National Guard 
records (Minnesota), to include medical and personnel records, corresponding with the appellant's National Guard service from September 1964 to December 1969.  All periods of federal service during this time period, to include periods of both ACDUTRA and INACDUTRA, should be verified.

2.  Then, conduct any other development as may be 
indicated as a consequence of the actions taken in the preceding paragraph.

3.  Finally, readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




